PER CURIAM.
Petitioner is granted a belated appeal of the judgment and sentence rendered on March 6, 2012, in Baker County Circuit Court case number 02-2011-CF-00082-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
VAN NORTWICK, ROBERTS, and ROWE, JJ., concur.